Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2021

                                      No. 04-21-00111-CV

                                          Lisa FLORES,
                                             Appellant

                                                 v.

                      Mario DE LA OSSA and Navy Federal Credit Union,
                                       Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-24502
                        Honorable David A. Canales, Judge Presiding


                                         ORDER

       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on August 6, 2021. After the once-extended due date, Appellant filed a
second motion for a thirty-day extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on September 7, 2021. See
TEX. R. APP. P. 38.6(d).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court